DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap having a thickness that is greater than a second outer wall thickness; and the cap including an opening sealed by a resin material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
Reference numbers 104 and 112 both appear to be referencing the same “internal reservoir”; and
Fig. 3 appears to have reference number 118 pointing to the wrong area.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims that the cap includes the opening sealed by a resin. The opening is described in the specification as being used during the vacuum formation process. As the vacuum is only described in the specification as being between the first and second walls, it does not make sense as to why the opening would be in the cap as that is outside the vacuum space. Based on this lack of clarity – the claim has not been examined further.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurabe et al. (US 2015/0197390) (hereinafter Kurabe).
Regarding Claim 37

	Kurabe teaches an insulating container (below – Fig. 7) comprising: a first inner wall (5) having a first end having an opening (8) extending into an internal reservoir for receiving contents; a second outer wall (4); wherein the first inner wall and the second outer wall define a bottom region; a sealed vacuum cavity (15) forming an insulated double wall structure between the first inner wall and the second outer wall; and a cap (7) supporting the container on a surface and a weld connecting the cap to the second outer wall, wherein the weld is not visually apparent to a user; an opening (13) sealed by a resin material located in the bottom region (Paragraphs [0022], [0024], [0025], [0027], [0028], and [0034]).

    PNG
    media_image1.png
    664
    651
    media_image1.png
    Greyscale


Regarding Claim 39

	Kurabe teaches the second outer wall (4) comprises a bottom portion (3) and the opening (13) sealed by a resin material is located in the bottom portion of the second outer wall (Paragraphs [0022] and [0024]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22-24, 26, 29, 31, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 13 of U.S. Patent No. 11129499. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least an insulating container comprising: a first inner wall having a first end having an opening extending into an internal reservoir for receiving contents; a second outer wall forming an outer shell of the container, the second outer wall comprising a bottom portion and a dimple located in the bottom portion, the dimple having a circular base and an inner portion converging to a hole extending into the second outer wall, the dimple resembling a dome shape, a cone, or a frustoconical shape, the hole being sealed; and a sealed vacuum cavity forming an insulated double wall structure between the first inner wall and the second outer wall; and a disc covering the circular base, wherein the disc is flush with a bottom surface of the bottom portion; wherein the hole of the dimple is sealed by a resin; wherein the resin further seals the disc to the second outer wall, wherein the second outer wall includes a vertical wall section which is configured to receive the bottom portion and the cap; and A method of forming a container comprising: forming a first inner wall with a first end having an opening extending into an internal reservoir for receiving contents; forming a second outer wall into an outer shell for the container, the second outer wall comprising a bottom portion and a dimple, forming the dimple in the bottom portion of the second outer wall and forming the dimple with a circular base and an inner portion converging to an hole extending through the second outer wall, the dimple resembling a dome shape, a cone, or a frustoconical shape; sealing the hole with a resin to form a sealed vacuum cavity as an insulated double wall structure between the first inner wall and the second outer wall; covering the circular base with a disc; and sealing the circular base to the second outer wall with the resin sealing the hole, wherein the disc is flush with a bottom surface of the bottom portion, providing a cap to cover the dimple, welding the cap to the second outer wall to form a weld, and polishing the weld, such that the weld is not visually apparent to a user; and providing the second outer wall with a vertical wall section and securing the bottom portion and the cap to the vertical wall section.
Claims 20, 22, 23, 29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12 of U.S. Patent No. 10390659. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least: an insulating container comprising: a first inner wall having a first end having an opening extending into an internal reservoir for receiving contents; a second outer wall forming an outer shell of the container, the second outer wall comprising a vertical wall section, a bottom portion, and a dimple, the dimple having a circular base and an inner portion converging to a hole extending into the second outer wall, the hole being sealed; a sealed vacuum cavity forming an insulated double wall structure between the first inner wall and the second outer wall; and a cap covering the dimple and a weld connecting the cap to the second outer wall, wherein the weld is not visually apparent to a user; wherein the vertical wall section defines an inner wall for receiving the bottom portion and comprises a bottom-most surface, wherein the weld is formed between the cap and the bottom-most surface, wherein the cap supports the container on a surface; and A method of forming a container comprising: forming a first inner wall with a first end having an opening extending into an internal reservoir for receiving contents; forming a second outer wall into an outer shell for the container, the second outer wall comprising a vertical wall section, a bottom portion, and a dimple, forming the dimple in the second outer wall and forming the dimple with a circular base and an inner portion converging to a hole extending through the second outer wall; sealing the hole with a resin to form a sealed vacuum cavity as an insulated double wall structure between the first inner wall and the second outer wall, wherein the vertical wall section comprises an inner wall and a bottom-most surface; and providing a cap to cover the dimple, welding the cap to the bottom- most surface of the vertical wall section to form a weld, and polishing the weld, such that the weld is not visually apparent to a user, and configuring the cap to support the container on a surface.

Allowable Subject Matter
Claims 21, 25, 27, 28, 30, 33, 35, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 21, 25, 27, 28, 30, 33, 35, and 36 depend from claims which have been rejected for double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 38: Closest prior art – Kurabe (cited above) – teaches all the limitations of claim 37 as shown above. Kurabe further teaches the second outer wall includes a bottom-most surface. However, Kurabe does not teach the cap is secured to the bottom-most surface of the second outer wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733